      Case 1:14-cv-07126-JMF-OTW Document 758 Filed 12/23/19 Page 1 of 1




                                                      December 20, 2019

VIA ECF
The Honorable Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al.,
               No. 14-cv-7126 (S.D.N.Y.)

Dear Judge Furman:

        We write on behalf of Fortinbras Asset Management GmbH (“Fortinbras”) to request the
Court’s leave to file the attached Response in Further Opposition to Plaintiffs’ Motion for Entry
of An Order Approving Distribution of the Net Settlement Funds. Fortinbras contacted Class
Counsel regarding this letter motion, but Class Counsel respectfully declined to take a position
before reviewing the letter motion and attachments.

        Fortinbras believes that the attached Response is warranted because while Fortinbras
continued to engage with the Claims Administrator and Class Counsel over the past few months,
the most recent substantive explanation of Plaintiffs’ position came in July 2019. Thus, while
Fortinbras laid bare its thinking and evidence, Plaintiffs did not do so until filing their December
13, 2019 Reply (ECF No. 755). The Response would allow Fortinbras to comment on the
Plaintiffs’ updated reasoning, which Plaintiffs developed over the course of extensive
discussions with Fortinbras since July 2019.

                                                      Respectfully submitted,

                                                      /s/ Geoffrey M. Horn
                                                      Geoffrey M. Horn

cc:    All Counsel of Record (via ECF)          Request GRANTED. Fortinbras shall file its response in
                                                further opposition to Plaintiffs' motion no later than
                                                December 27, 2019. The Clerk of Court is directed to
                                                terminate ECF No. 757. SO ORDERED.



                                                                December 23, 2019
